—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Cooperaran, J.), rendered September 8, 1994, convicting him of robbery in the first degree, under Indictment No. 696/94, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered September 8, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment, under Indictment No. 672/91. The appeal from the judgment rendered on Indictment No. 696/94 brings up for review the denial, after a hearing (Pitaro, J.), of those portions of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and his statements to law enforcement authorities.
Ordered that the judgment and the amended judgment are affirmed.
Contrary to the defendant’s contentions, his arrest was based on probable cause (see, People v Carrasquillo, 54 NY2d 248; People v McKethan, 225 AD2d 800), and the lineup in which he participated was not impermissibly suggestive (see, People v Chipp, 75 NY2d 327).
The remaining issue, regarding the prosecutor’s summation, *482is partially unpreserved for appellate review and, in any event, involves harmless error (see, People v Crimmins, 36 NY2d 230, 241-242).
Since the defendant’s violation of probation under Indictment No. 672/91 was based upon his conviction under Indictment No. 696/94, his probation was properly revoked and an amended sentence of imprisonment was properly imposed. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.